DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18. 2020 has been entered.
 
					Response to Amendment
In light of Applicant's submission filed December 18. 2020, the Examiner has withdrawn the objection to the drawings. Also have updated the 35 U.S.C. 112(b) rejection. However, the 35 USC § 112 first and 35 U.S.C 101 rejection have been updated and maintained. 
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 1, 8, and 15 the applicant’s specification is also silent to “perform an evaluation of the proposed scheduling change for compliance with scheduling rules;” , “generate an adjusted schedule by altering the original schedule to include the proposed scheduling change, subject to a result of the evaluation.” 
In regards to claims 5, 12, and 19 the Examiner is unable to find support in the applicant’s specification that discloses the limitation that states, “the single master scheduler is further configured to transmit the broadcast log to the plurality of local media stations.”
 			             	35 U.S.C. 112(f):The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: conditional scheduler and master scheduler in claims 1 and 15. For example claim 1 states, “a conditional scheduler operating in cooperation with the at least one master scheduler to:” and “ the least one master scheduler to:”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
35 U.S.C. 112(b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “conditional scheduler and master scheduler in claims 1 and 15. For example claim 1 states, “the least one master scheduler to: perform an evaluation …schedule, generate an adjusted schedule…, generate a broadcast…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s specification at Fig 4 and [0039] appear to describe the functions without any corresponding structure. The generic computer components described in paragraph [0060] and [0061] could be responsible for the claimed functions but it is unclear whether the schedulers are tied to the computer. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 8, and 15
	 identify a scheduled advertising spot that satisfies the contextual condition; 
 	pair the conditional advertising spot and the scheduled advertising spot to generate an advertising spot pair;

	the at least one master scheduler to: perform an evaluation of the proposed scheduling change for compliance with scheduling rules;
 	 generate an adjusted schedule by altering the original schedule to include the proposed scheduling change, subject to a result of the evaluation; 
 	generate a broadcast log based on the adjusted schedule 	
 	The limitations of independent claim 1, 8, and 15, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, identifying the information, combining information(e.g. advertising) and transmitting information. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a spots rules engine, integrated services layers. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of identifying, obtaining, transmitting, and pairing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
conditional spots rules engine and integrated services layer, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer (as evidenced from [0035]) of the applicant’s specification for example, “As shown, system 200 includes conditional spots rules engine 210. Conditional spots rules engine 210 may run on a general purpose computer, a server or similar device. Conditional spots rules engine 210 may be accessible from a work station or over the Internet or other network.”

Claims 1, 8 and 15
 obtain a contextual condition associated with a conditional advertising spot, wherein satisfaction of the contextual condition is a prerequisite to pairing the conditional advertising spot with another advertising spot,
  obtain, via at least one integrated services layer, an original schedule generated by the at least one master scheduler, the original schedule including scheduled advertising spots;
 transmit, via the at least one integrated services layer, a proposed scheduling change to the at least one master scheduler, the proposed scheduling change including the advertising spot pair;
     	Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-7, 9-14, and 16-20 appear to merely further limit the abstract idea.	 	As such, the analysis of dependent claims 2-7, 9-14, and 16-20 results in the claims 1 - 20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7-12, 14-19  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Holtz et al. (US 2003/0070167)  Flickinger (US 2001/0032333)

 	Claims 1, 8 and 15:Holtz discloses an improved automated media scheduling system, including at least one master scheduler that generates broadcast logs used to control a broadcast of advertising spot on one or more  media stations based on automated rule sets, wherein the improvement comprises:
 a conditional spots rule engine operating in cooperation with the at least one master scheduler to:
  	obtain via at least one integrated services layer an original schedule(line up schedule, [0088]) generated by the at least one master scheduler, the original schedule including scheduled advertising spot;[0088]
(see for example [0089, 0125, 0131, 0134, 0137], discloses evaluating to ensure there is a suitable match)
  	transmit, via the at least one integrated services layer a proposed scheduling change to the at least one master scheduler, the proposed scheduling change including the advertising spot pair; ([0010, 0125], desired show selection(including by time) is equivalent to a proposed scheduling change, also see[0142 that updates the schedule lineup)
 the at least one master scheduler to:
 	perform an evaluation of the proposed scheduling change for compliance with
scheduling rules; (see for example [0125], that discloses determines and/or receives a listing of open (unused) advertising spots or avails, and allows a system operator to enter advertising orders to create an advertisement campaign for the customer (e.g., a sponsor or promoter).  In creating the advertisement campaign, sales module 202 enables specification of a desired show selection (including by time), category selection (e.g., new story, weather, sports, or the like), media rotation schedule (e.g., broadcast, or on demand),)
 	generate an adjusted schedule by altering the original schedule to include the proposed scheduling change, subject to a result of the evaluation; (see for example [0142], discloses adjusting lineup schedule ) and
 	generate a broadcast log based on the adjusted schedule. [0194]  but does not explicitly disclose obtain a contextual condition associated with a conditional advertising spot, wherein satisfaction of the contextual condition is a prerequisite to pairing the conditional advertising spot with another advertising spot; pair the conditional  advertising spot and the scheduled  is a prerequisite to pairing the conditional advertising spot with another advertising spot; pair the conditional  advertising spot and the scheduled advertising spot to generate a advertising spot pair; ([0029],  advertisers could "partner" to deliver effective correlated ads.  For instance, a programming ad for Budweiser.TM.  could be followed (or preceded) by an ad for Hanover.TM.  pretzels in the IPG,  or an ad for "travel to the Bahamas" could be followed by an IPG ad for a particular hotel, airline, travel agent, etc. As will be evident to those skilled in the art, a wide variety of programming and IPG ad combinations and campaigns are possible ranging from extremely tight correlations to extremely loose correlations.  The degree of correlations between the programming and IPG ads can be chosen or set depending on a multitude of factors, including pricing and timing, and by a variety of participants including the advertiser, the ad management system (AMS), the subscriber, etc.) also see  [0031-0034])  	Both Holtz Flickinger teach inserting advertisement into media. It would have been obvious to one of ordinary skill in the art at the time of the invention to pairing of advertisements of Ben-Yaacov as method of pairing advertisements to be utilized in Holtz in order to efficiently insert advertisement in media..

 	Claim 2, 9, and 16: Holtz and Flickinger discloses the improved automated media scheduling system of claim 1, Holtz discloses wherein conditional spots rules engine is further configured to :
[0125, 0131 and 0142] 	
 	Claim 3, 10, 17: Holtz and Flickinger discloses the improved automated media scheduling system of claim 2, Holtz discloses wherein:
the conditional scheduler is further configured to:
 	generate a plurality of proposed scheduling changes based on the plurality of advertising spot pairs; [0147]
 	transmit different proposed scheduling changes to different master schedulers
associated with different local media stations;[0147]
each of the different master schedulers is configured to:
 	perform an evaluation of a received proposed scheduling change for compliance with scheduling rules; [0125],
 	generate the adjusted schedule by altering the original schedule to include the
received proposed scheduling change, subject to a result of the evaluation; (see for example [0142], discloses adjusting lineup schedule )  and
 	generate a local broadcast log based on the adjusted schedule. [0194]

 	Claim 4, 11, 18: Holtz and Flickinger discloses the improved automated media scheduling system of claim 3, Holtz discloses wherein the conditional spots rules engine is further configured to:
0125, 0131, 0134, 0137 ]) and
 	adjust the plurality of advertising spot pairs included in the different proposed scheduling changes based on the information related to the plurality of advertising spot pairs. [0125]

 	Claim 5, 12, and 19: Holtz and Flickinger discloses the improved automated media scheduling system of claim 2, Holtz discloses wherein:
 	the conditional spots rules is further configured to transmit the proposed scheduling change to a single master scheduler serving a plurality of local media stations;[0147] and
 	the single master scheduler is further configured to transmit the broadcast log to the plurality of local media stations.[0147]

 	Claim 7, 14: Holtz and Flickinger discloses the improved automated media scheduling system of claim 1, Holtz discloses wherein:
 	the contextual condition includes a preferred industry attribute; [0125, 0131, 0134, 0137] and
 	wherein the conditional spots rules engine is further configured to identify the scheduled advertising spot that satisfies the contextual condition by comparing an industry 0125, 0131, 0134, 0137]

Claims 6, 13, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holtz et al. (US 2003/0070167)  in view of Flickinger (US 2001/0032333) and in further view of Wiedeman et al. (US 2002/0032799).

	Claim 6, 13, and 20: Holtz and Flickinger discloses the improved automated media scheduling system of claim 1, but does not explicitly disclose wherein the at least one master scheduler is further configured to:
 	transmit the broadcast log from the at least one master scheduler to a plurality of local media stations via an integrated services layer.  	However Wiedman discloses using the integrated services layer to transmit information. [0029]
 	Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention, to have modified the method of Holtz to have included transmit the broadcast log from the at least one master scheduler to a plurality of local media stations via an integrated services layer as taught by Wiedeman, due to the integrated services layer being required in network architecture to send and route information.

Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive.  	The applicant argues in regards to the 35 U.S.C 112 first paragraph rejection by stating, Once the proposed scheduling change is sent from the conditional rules spot engine
(formerly designated as the conditional scheduler) to the master scheduler, the master scheduler runs a check to make sure that none of the proposed scheduling changes violate the rules used by the master scheduler. See, e.g., Applicant’s Specification, § [0030]( “In some embodiments in which a conditional spots rules engine plugs into or otherwise provides input to a master scheduler, the proposed scheduled conditional spots are sent to the master scheduler at this point. The master scheduler may air the ads as paired or adjust their scheduled times per its  requirements.”). The “requirements” of the master scheduler are “rules” the master scheduler must follow.  (2) generate an adjusted schedule by altering the original schedule to include the proposed scheduling change, subject to a result of the evaluation The master scheduler can adjust a schedule (schedule being adjusted is the original schedule), per the master scheduler requirements, to include a proposed scheduling change (conditional spot pairings proposed by the conditional rules spot engine). When the master scheduler inserts paired spots from the conditional spots rules engine into an original schedule an adjusted schedule is created. See, e.g., Applicant’s Specification, § [0030]( “In some embodiments in which a conditional spots see MPEP 2106.05(h) The applicant further argues the claims are significantly more than the judicial exception, but does not disclose how or why the claims are significantly more than the judicial exception, thus this argument is moot. Furthermore for the applicant’s claims to overcome 101 the claims would have to include limitations that are indicative of a practical application. Limitation that are indicative of integration into a practical application would be as follows:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
 	The applicant’s claims do not have any limitations that are integrated into a practical application and thus the 101 rejection is maintained.  	Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot due to the updated rejection above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.P/Examiner, Art Unit 3621                 

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621